Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are under 35 U.S.C. 103 as being unpatentable over Otsuka (JP2013020769A) in view of Endo (JP2008047400A), with evidentiary support from Teijin (A high-performance meta-aramid that drives protection). Otsuka and Endo are read from English machine translations, which have been placed in the Application File.
	With regards to claim 11, Otsuka discloses a separator for nonaqueous electrolyte battery comprising a heat-resistant porous layer containing aromatic polyamide (first porous layer containing a resin A) coated on both surfaces of a porous substrate, and an adhesive porous layer containing a fluorine-based resin (second porous layer containing a resin B) coated on a surface of the heat-resistant porous layer (Otsuka: para. [0001], [0007], and [0010]; claims 1-8). The aromatic polyamide of Otsuka has a melting point in the range of 200C or higher, which is within the claimed range of a resin A having a melting point of 150C or higher (Otsuka: para. [0016] and [0019]).
	Otsuka does not appear to expressly teach or disclose the fluorine-based resin B as having a melting point of 130C or lower.
	Endo discloses a nonaqueous electrolyte secondary battery separator comprising a polyvinylidene fluoride laminate structure formed via thermal fusion, the polyvinylidene fluoride structure having a melting point which is lower than that of the separator, more specifically, the polyvinylidene fluoride structure having a melting point of 60 to 100C (Endo: English Translation – abstract; claims; page 2, “As a result of intensive studies… achieved by thermally fusing…” and “That is, the nonaqueous electrolyte… a melting point lower…”; page 4, “In particular, a polymer containing…60 to 100C”). The aforementioned polyvinylidene fluoride melting point is selected to enable a thermal fusion process which results in prevention of internal short circuit even when impact is applied, and furthermore, to provide excellent cycle characteristics (Endo: page 2, “According to the present invention… does not cause an internal short circuit…”; page 4, “By such heat fusion… excellent cycle characteristics will be demonstrated…”). Otsuka and Endo are analogous art in that they are related to the same field of endeavor of nonaqueous battery separators comprising polyvinylidene fluoride support layers (see above discussion). A person of ordinary skill in the art would have found it obvious to have selected the melting point taught in Endo for the polyvinylidene fluoride layer of Otsuka, in order to provide reduced short circuit even in the event of impact, in addition to excellent cycle characteristics (see above discussion).
Regarding the claimed mixed-layer thickness (HC) of the first porous layer and the second layer, Otsuka and Endo teach a composition and method of making which is substantially identical to that which results in the claimed product. In the cases of both the claimed invention and Otsuka and Endo, a porous polyethylene substrate is solution-coated on both sides with an aramid (i.e., aromatic polyamide resin, or the claimed resin A), with coagulation and cleaning via immersion in water (Otsuka: para. [0063]-[0064]; Present Specification PGPub: see at least para. [0110]-[0113] which outlines the method used for a specific composition, though others are used in later examples). Otsuka further discloses the incorporation of particles into its first porous layer to provide a roughness which enhances adhesiveness between the first and second porous layers (Otsuka: para. [0020]). In the interest of compact prosecution, it is noted that the aromatic polyamide resin is a material according to present claim 14, and the polyvinylidene resin is a material according to present claim 17. For the aromatic polyamide, Otsuka selects a Conex® resin, which, according to the Teijin reference, has a chemical formula in accordance with present claim 15 (Otsuka: para. [0063]; Teijin: page 4, see formula at the end of the five paragraphs which start with “Produced by Teijin Aramid…”). Therefore, a person of ordinary skill would have expected the separator of Otsuka to possess the claimed mixed-layer thickness. See MPEP 2112. In further support, the Examiner notes that, according to the present specification, the claimed mixed-layer thickness is selected by the claimed invention to provide adhesiveness to electrodes and battery characteristics (Present Specification PGPub: see para. [0076]). Since the material of Otsuka is manufactured to provide excellent adhesion to electrodes and improved battery characteristics such as shutdown characteristic and capacity retention rate, a person of ordinary skill would have further expected the presence of the claimed mixed-layer thickness (i.e., the separator of Otsuka has the functional effects which result from the selection of the claimed mixed-layer thickness, suggesting that the claimed mixed-layer thickness is present, even if not explicitly acknowledged) (Otsuka: para. [0001]-[0007], [0014], and [0083]).
	With regards to claim 12, the heat-resistant porous layer (i.e., first porous layer) has a thickness of about 2 to about 12 microns, which overlaps the claimed range of 0.5 microns or more and 10 microns or less (Otsuka: para. [0018]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 13, the adhesive porous layer (i.e., second porous layer) has a thickness of about 0.5 to about 10 microns, which overlaps the claimed range of 0.02 microns or more and 5 microns or less (Otsuka: para. [0032]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 14, the resin A is an aromatic polyamide (see above discussion).
	With regards to claim 15, the resin A is has a structure according to present claim 15 (see above discussion).
With regards to claim 16, the aromatic polyamide of Otsuka is identical chemically to the aromatic polyamide of the claimed invention, and therefore, it is expected to have the same properties as the aromatic polyamide of the claimed invention, including an intrinsic viscosity of 3.0 dl/g or more and 8.0 dl/g or less. In further support, the present specification admits that an intrinsic viscosity of 3.0 dl/g or more is necessary for heat resistance, and a viscosity of 8.0 dl/g or less results in a film which can be sufficiently solved in a solvent so that a film may be formed (Present Specification PGPub: para. [0046]). Considering that Otsuka requires heat resistance of its aromatic polyamide, and further, its polyamide is capable of being dissolved in a solution, it should necessarily have the claimed viscosity per the present specification (Otsuka: para. [0001]-[0006] and [0063]-[0064]).
	With regards to claim 17, the resin B is a polyvinylidene fluoride (i.e., fluororesin) (see above discussion).
	With regards to claim 18, the heat-resistant porous layer (i.e., first porous layer) includes inorganic particles having a diameter of from 0.1 to 3 microns, which is entirely within the claimed range of 0.05 microns or more and 5 microns or less (Otsuka: para. [0020]). Considering that Otsuka selects from its diameter range for the purpose of providing a moderately rough surface between the heat-resistant porous layer and the adhesive layer, which is the same purpose disclosed in the present specification, the claimed range is considered to be disclosed with sufficient specificity. Regardless, the range of Otsuka overlaps the claimed range. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 19, Otsuka discloses its film as a battery separator (see above discussion).
	With regards to claim 20, Otsuka more specifically discloses its battery separator as used in a battery (Otsuka: para. [0001]).
With regards to claim 21, the heat-resistant porous layer (i.e., first porous layer) has a thickness of about 2 to about 12 microns, which overlaps the claimed range of 0.5 microns or more and 6 microns or less (Otsuka: para. [0018]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed April 18th, 2022, with respect to the rejection(s) of claim(s) 11-20 under 35 U.S.C. 103 over Otsuka, have been fully considered and are persuasive. The Examiner agrees that the cited Kynar 2801 PVDF has a melting point outside that of the claimed range. Applicant further identifies the Kynar 270, Kynar 720, and Kynar 761 resins as having melting points outside the claimed range, to which the Examiner agrees. Applicant argues that melting point is not recognized as a result-effective variable in Otsuka or Arkema, precluding a case of obviousness via optimization, to which the Examiner also agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783